Citation Nr: 1809093	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  13-14 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983 and from May 1984 to March 1987. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2017, the Veteran was afforded a personal hearing before the undersigned.

In June 2017, the Board remanded the case for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the issues on appeal.  

Previously, the Board remanded the issue of entitlement to service connection for an eye disability in order to obtain a VA examination.  In August 2017, the Veteran was afforded a VA examination.  The Veteran was diagnosed as having ocular hypertension.  No evidence of cataracts was found on examination.  The examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  The rationale provided states that the records in the remand order note that the condition of ocular hypertension was present prior to service and ocular pressures have stayed the same since diagnosed in 2004.  Also, the examiner did not locate records with any details of pressures prior to service.  The examiner further opined that the Veteran's eye conditions were not aggravated beyond their natural progression as there were no changes in vision or ocular pressures since they were diagnosed.  The Board finds this opinion inadequate as the rationale was based on an incorrect premise that records in the remand order note that the condition of ocular hypertension was present prior to service.  There is no such note.  Further, the rationale was based on there being no change in the Veteran's eye condition since diagnosis in 2004 and the absence of medical records with any details of pressures prior to service.  The examiner failed to consider the lay and medical evidence relating to the Veteran's eye conditions prior to 2004.  The examiner also failed to provide adequate rationale for the opinions provided as no explanation was provided for finding that the claimed condition clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression.  Finally, the examiner failed to address the Veteran's diagnosed eye conditions other than ocular hypertension that are noted in the VA treatment records, which includes optic neuropathy, right eye atrophy, pre-glaucoma, and mixed cataracts.  

In order to properly adjudicate this appeal, a fully articulated and soundly reasoned medical opinion that accounts for the Veteran's competent lay testimony is needed.  As such, another VA examination must be afforded to the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

As the matter is being remanded for another VA examination, another attempt should be made to obtain the Veteran's private treatment records mentioned during the March 2017 hearing.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for an eye disability.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, including from the private doctor in Huntsville, Alabama who treated the Veteran during service and the private eye specialist who treated the Veteran following the March 2017 hearing.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claim file by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Following the above development, the RO must provide the Veteran with an appropriate examination who has not previously examined the Veteran, to determine whether any previously or currently diagnosed eye disability is related to his military service.  All pertinent symptomatology and findings must be reported in detail and any indicated diagnostic tests and studies must be accomplished.  The claim file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must elicit from the Veteran and record in the examination report a full history.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any previously or currently diagnosed eye disability, including ocular hypertension, mixed cataracts, optic neuropathy, right eye atrophy, and pre-glaucoma, preexisted the Veteran's military service.  

If the examiner finds that any previously or currently diagnosed eye disability preexisted service, the examiner must determine whether the eye disability increased in severity beyond the normal progression during active military service.  

If the examiner determines that any previously or currently diagnosed eye disability did not preexist the Veteran's military service, the examiner must provide an opinion as to whether any and all currently or previously diagnosed eye disability, are related his military service.  

Regarding any previously or currently diagnosed eye disability that is deemed congenital in nature, the examiner must provide an opinion as to whether there was a superimposed disability to his eye disability.

A complete rationale must be provided for all opinions expressed.  The examiner must consider the Veteran's lay statements.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




